Continuation of item 12.
In the paragraph connecting pages 7 and 8 of the Remarks, the applicant states that Wuidart calculates the distance based on either a voltage at node 30 or a voltage at node 34. The examiner agrees with the applicant.

With respect to the second full paragraph on page 8 of the Remarks, the examiner would like to correct the applicant’s statement that “adjustable capacitance tuning value” was allegedly mapped in the previous office action to “signal CTRL” in the rejection of claim 1. However, the rejected claim 1 did not even have anything related to the terms “adjustable capacitance”. It simply stated “a tuning value” without specifically referring to the “adjustable capacitance”. An “adjustable capacitance” was introduced only in claim 2. Therefore, the examiner could not have made such mapping in claim 1 as alleged by the applicant. Further, the examiner alternatively mapped “a tuning value” to either a variable value that the CTRL output of the circuit 21 may take while controlling the capacitive element 24, or to the instant value of the variable capacitor 24.

In the first complete paragraph on page 8 of the Remarks, the applicant makes an erroneous conclusion that “Wuidart “does not calculate the distance … based on the adjustable capacitance tuning value” as stated in Claim 1…” The applicant also appears to refer to the examiner’s statement in the previous office action (see third complete paragraph on page 4 of the Remarks) erroneously stating that the office action allegedly admits that “Wuidart is not using any “adjustable capacitance tuning value” to “calculate the distance”, as recited in Claim 1 but is instead only based on the voltage across the capacitor [24]”.

The applicant’s allegation with respect to the statement by the examiner in the previous office action is improper since the examiner never stated that. Here is what the previous office action actually stated on page 6:
“As may be seen, Wuidart is explicit that the distance is determined using the voltage across the variable capacitor and the voltage depends from the current value of the capacitor. Therefore, contrary to the applicant’s argument, Wuidart definitely uses capacitance by means of measuring the voltage across the capacitor to determine the distance.”

Thus, the examiner clearly stated that although it is the voltage across the variable capacitor which is used to determine the distance, the voltage itself depends on the current value of the capacitor, and which is sufficient to meet the claim language.

Indeed, in their argument, the appellant seems to allege that the “adjustable capacitance tuning value” needs to be directly used in distance calculation. However, the claim does not require that. Here is the limitation of the claim (with the proposed amendment) being argued (underlining by the examiner):
“wherein the controller is configured to calculate the distance, between the first conductive surface and the second conductive surface, based on the adjustable capacitance tuning value.”

As may be seen, the distance calculation only needs to be “based on” the adjustable capacitance tuning value, but there is no requirement that the adjustable capacitance tuning value be directly used in the distance calculation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct usage of the “adjustable capacitance tuning value” in the distance calculation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the circuitry shown in FIG 7 of Wuidart, which was used by the examiner in the rejection of this specific limitation, and in which the voltage across capacitor 24 is used to determine the distance, it is well known that the voltage across capacitor UC may be defined as UC=I*XC, where I is current across the capacitor and XC is its impedance. However, the impedance across the capacitor can be defined as
            
                
                    
                        X
                    
                    
                        C
                    
                
                =
                
                    
                        1
                    
                    
                        ω
                        C
                    
                
            
        
Where C is the current value of the capacitor. Therefore, the voltage across the capacitor becomes
            
                
                    
                        U
                    
                    
                        C
                    
                
                =
                
                    
                        I
                    
                    
                        ω
                        C
                    
                
            
        
Further, distance in Wuidart is based on the voltage across the capacitor, which is also based on the current capacitance value. Therefore, distance d is thus also based on the current capacitance value (“adjustable capacitance tuning value”), as the claim requires:             
                d
                =
                f
                
                    
                        
                            
                                U
                            
                            
                                C
                            
                        
                    
                
                =
                f
                (
                
                    
                        I
                    
                    
                        ω
                        C
                    
                
                )
            
        .
In other words, although the “adjustable capacitance tuning value” is not directly used in the distance calculation in Wuidart, the distance is based on the voltage across capacitor which is based on the current capacitance value.

Therefore, the examiner maintains that Wuidart teaches the limitation that the applicant argues in their Remarks and the rejection is proper.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648